                   Case 20-10475-BLS              Doc 23        Filed 03/03/20        Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


                                                             :
    In re:                                                   : Chapter 11
                                                             :
    CRAFTWORKS PARENT, LLC, et al.,                          : Case No. 20-10475 (BLS)
                                                             :
                     Debtors.1                               : (Joint Administration Requested)
                                                             :

             AGENDA REGARDING HEARING ON FIRST DAY MOTIONS SCHEDULED
               FOR MARCH 4, 2020, AT 11:00 A.M. (PREVAILING EASTERN TIME)2


Date and Time of Hearing:              March 4, 2020, at 11:00 a.m. (prevailing Eastern Time)

Location of Hearing:                   The Honorable Brendan L. Shannon, Bankruptcy Judge,
                                       United States Bankruptcy Court for the District of Delaware,
                                       824 Market Street, 6th Floor, Courtroom No. 1
                                       Wilmington, Delaware 19801

Copies of Motions:                    A copy of each pleading can be viewed on the Court’s website at
                                      https://ecf.deb.uscourts.gov and on the website of the Debtors’
                                      proposed notice and claims agent, PrimeClerk, LLC, at
                                      http://cases.primeclerk.com/craftworks. Further information may
                                      be obtained by calling PrimeClerk, LLC at: 877-720-6590 (toll-



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC
      (2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co,
      LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820);
      CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB
      Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB
      Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor
      East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s
      Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606);
      Old Chicago Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC
      (5838); Old Chicago Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc.
      (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033);
      Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405).
      The Debtors’ mailing address is 3011 Armory Drive, Suite 300, Nashville, TN 37204.
2     Any party who wishes to attend telephonically is required to make arrangements through CourtCall by
      telephone (888-882-6878) or by facsimile (866-533-2946).

                                                            4
PHIL1 8714138v.1
                   Case 20-10475-BLS         Doc 23      Filed 03/03/20   Page 2 of 6




                                     free; domestic) or 646-979-4413 (international) or emailing at
                                     craftworksinfo@primeclerk.com.

            This agenda sets forth items in the order they appear in the first day motions
               binders delivered to the Court. The status of each is set forth below:

1.      Voluntary Chapter 11 Petitions.

      1.           Roadhouse Parent Inc.
      2.           CraftWorks Holdings, LLC
      3.           CraftWorks Intermediate Co, LLC
      4.           CraftWorks Parent, LLC
      5.           Big River Breweries, Inc.
      6.           Brew Moon Colorado, Inc.
      7.           Chophouse License, LLC
      8.           Craft Brewery Holding, Inc.
      9.           CraftWorks Restaurants & Breweries Group, Inc.
      10.          CraftWorks Restaurants & Breweries, Inc.
      11.          CraftWorks Restaurants & Breweries, LLC
      12.          GB Acquisition, Inc.
      13.          GB Franchise, LLC
      14.          GB Kansas, LLC
      15.          GB Maryland, Inc.
      16.          GB Parent, Inc.
      17.          GBBR Texas, Inc.
      18.          Gordon Biersch Brewery Restaurant Group, Inc.
      19.          Harbor East Brewery, LLC
      20.          Logan’s Restaurants, Inc.
      21.          Logan’s Roadhouse, Inc.
      22.          Logan’s Roadhouse of Kansas, Inc.
      23.          Logan’s Roadhouse of Texas, Inc.
      24.          LRI Holdings, Inc.
      25.          Old Chicago Franchising LLC
      26.          Old Chicago of Colorado, Inc.
      27.          Old Chicago of Kansas, Inc.

                                                     2
PHIL1 8714138v.1
                   Case 20-10475-BLS       Doc 23      Filed 03/03/20   Page 3 of 6




      28.          Old Chicago Oregon, LLC
      29.          Old Chicago Parker Crossing, Inc.
      30.          Old Chicago Taproom, LLC
      31.          Old Chicago Westminster, Inc.
      32.          Roadhouse Intermediate Inc.
      33.          Roadhouse Midco Inc.
      34.          Rock Bottom Arizona, Inc.
      35.          Rock Bottom License, LLC
      36.          Rock Bottom of Minneapolis, Inc.
      37.          Wadsworth Old Chicago, Inc.
      38.          Walnut Brewery, Inc.

2.      First Day Declaration. Declaration of Hazem Ouf in Support of Chapter 11 Petitions and
        First Day Pleadings [Docket No. 17; Filed 3/3/2020]

                   Status:       The Declaration will be relied upon as evidentiary support for the
                                 first day matters listed below.

                                          Procedural Motions

3.      Joint Administration Motion. Motion of Debtors for an Order Directing the Joint
        Administration of the Debtors’ Chapter 11 Cases [Docket No. 4; Filed 3/3/2020]

                   Status:       This matter is going forward.

4.      Creditor Matrix Motion. Motion of Debtors for and Order (I) Authorizing the Debtors to
        (A) File a Consolidated Creditor Matrix and (B) File a Consolidated List of the Debtors’
        Fifty (50) Largest Unsecured Creditors and (II) Granting Related Relief [Docket No. 6;
        Filed 3/3/2020]

                   Status:       This matter is going forward.

5.      Prime Clerk 156(c) Retention Application. Application of Debtors for Entry of Order (I)
        Appointing Prime Clerk, LLC as Claims and Noticing Agent; and (II) Granting Related
        Relief [Docket No. 9; Filed 3/3/2020]

                   Status:       This matter is going forward.

                     First Day Motions Pertaining to Financing/Cash Collateral

6.      DIP Financing/Cash Collateral Motion. Motion of Debtors for Interim and Final Orders
        (I) Authorizing the Debtors to Obtain Senior Secured Postpetition Financing; (II) Granting
        Liens and Superpriority Administrative Expense Status; (III) Authorizing the Use of Cash
        Collateral; (IV) Granting Adequate Protection to Prepetition Secured Parties; (V)
                                                   3
PHIL1 8714138v.1
                   Case 20-10475-BLS        Doc 23     Filed 03/03/20    Page 4 of 6




        Scheduling a Final Hearing; and (VI) Granting Related Relief [Docket No. 11; Filed
        3/3/2020]
        Related Documents:

        A.         Declaration of Colin M. Adams in Support of Motion of Debtors for Interim and
                   Final Orders (I) Authorizing the Debtors to Obtain Senior Secured Postpetition
                   Financing; (II) Granting Liens and Superpriority Administrative Expense Status;
                   (III) Authorizing the Use of Cash Collateral; (IV) Granting Adequate Protection to
                   Prepetition Secured Parties; (V) Scheduling a Final Hearing; and (VI) Granting
                   Related Relief [Docket No. 12; Filed 3/3/2020]

                   Status:       This matter is going forward with respect to an interim order.

                        First Day Motions Pertaining to Business Operations

7.      Cash Management Motion. Motion of Debtors for Interim and Final Orders (I) Authorizing
        Debtors to (A) Continue Using Existing Cash Management Systems, Bank Accounts and
        Business Forms and (B) Implement Changes to Their Cash Management System in the
        Ordinary Course of Business; (II) Extending the Time to Comply with Requirements of 11
        U.S.C §345(b); and (III) Granting Related Relief [Docket No. 14; Filed 3/3/2020]

                   Status:       This matter is going forward with respect to an interim order.

8.      Wages Motion. Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors
        to (A) Pay Prepetition Wages, Salaries, Employee Benefits and Other Compensation and
        (B) Continue Employee Benefits Programs and Pay Related Administrative Obligations;
        and (II) Granting Related Relief [Docket No. 5; Filed 3/3/2020]

                   Status:       This matter is going forward with respect to an interim order.

9.      Comprehensive Vendor Motion. Motion of Debtors for Interim and Final Orders (I)
        Authorizing Debtors to Pay Certain Prepetition Claims of Trade Claimants, PACA/PASA
        Claimants and Other Vendors; and (II) Granting Related Relief [Docket No. 7; Filed
        3/3/2020]

                   Status:       This matter is going forward with respect to an interim order.

10.     Customer Programs Motion. Motion of Debtors for Interim and Final Orders (I)
        Authorizing Debtors to Continue Their Customer Programs and Honor Prepetition
        Obligations Related Thereto; and (II) Granting Related Relief [Docket No. 8; Filed
        3/3/2020]

                   Status:       This matter is going forward with respect to an interim order.




                                                   4
PHIL1 8714138v.1
                   Case 20-10475-BLS       Doc 23      Filed 03/03/20    Page 5 of 6




11.     Utilities Motion. Motion of Debtors for Interim and Final Orders (I) Determining
        Adequate Assurance of Payment for Future Utility Services; (II) Prohibiting Utility
        Providers from Altering, Refusing, or Discontinuing Utility Services; (III) Establishing
        Procedures for Determining Adequate Assurance of Payment; (IV) Authorizing Certain
        Fee Payments; (V) Requiring Utility Providers to Return Deposits for Utility Services No
        Longer in Use; and (VI) Granting Related Relief [Docket No. 10; Filed 3/3/2020]

                   Status:       This matter is going forward with respect to an interim order.

12.     Taxes Motion. Motion of Debtors for Interim and Final Orders (I) Authorizing Payment
        of Certain Prepetition Taxes and Fees; and (II) Granting Related Relief [Docket No. 13;
        Filed 3/3/2020]

                   Status:       This matter is going forward with respect to an interim order.

13.     Insurance Motion. Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors
        to (A) Maintain Existing Insurance Policies and Pay All Insurance Obligations Arising
        Thereunder; (B) Renew, Supplement, Modify, or Purchase Insurance Coverage; and (C)
        Maintain the Surety Bonds; (II) Authorize Continuation of Insurance Premium Financing
        Agreements; and (III) Granting Related Relief [Docket No. 15; Filed 3/3/2020]

                   Status:       This matter is going forward with respect to an interim order.

                             Motions Listed for Scheduling Purposes Only

14.     Rejection Procedures Motion. Motion of Debtors for an Omnibus Order (I) Authorizing
        and Approving (A) Rejection of Certain Unexpired Leases Upon the Surrender Date and
        (B) Procedures for the Sale or Abandonment of De Minimis Assets Free and Clear of All
        Lines, Claims, Interests and Encumbrances; and (II) Granting Related Relief [Docket No.
        16; Filed 3/3/2020]

                   Status:       This matter is going forward with respect to scheduling only.




                                                   5
PHIL1 8714138v.1
                   Case 20-10475-BLS   Doc 23      Filed 03/03/20   Page 6 of 6




 Dated: March 3, 2020                  /s/ Michael W. Yurkewicz_______________________
 Wilmington, Delaware                  KLEHR HARRISON HARVEY BRANZBURG LLP
                                       Domenic E. Pacitti (DE Bar No. 3989)
                                       Michael W. Yurkewicz (DE Bar No. 4165)
                                       919 N. Market Street, Suite 1000
                                       Wilmington, DE 19801
                                       Telephone: (302) 426-1189
                                       Facsimile: (302) 426-9193

                                       -and-



                                       KLEHR HARRISON HARVEY BRANZBURG LLP
                                       Morton R. Branzburg (pro hac vice pending)
                                       1835 Market Street, 14th Floor
                                       Philadelphia, PA 19103
                                       Telephone: (215) 569-2700
                                       Facsimile: (215) 568-6603

                                       -and-

                                       KATTEN MUCHIN ROSENMAN LLP
                                       Steven J. Reisman (pro hac vice pending)
                                       Bryan M. Kotliar (pro hac vice pending)
                                       575 Madison Avenue
                                       New York, NY 10022
                                       Telephone: (212) 940-8800
                                       Facsimile: (212) 940-8876

                                       -and-

                                       KATTEN MUCHIN ROSENMAN LLP
                                       Peter A. Siddiqui (pro hac vice pending)
                                       525 W. Monroe Street
                                       Chicago, IL 60661
                                       Telephone: (312) 902-5200
                                       Facsimile: (312) 902-1061

                                       Proposed Attorneys for the Debtors
                                       and Debtors in Possession




                                               6
PHIL1 8714138v.1
